UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7048



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


RICHARD TOLAND FIELDS,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:07-cv-00492-gec-mfu; 5:04-cr-30018-gec-bwc-6)


Submitted:    September 16, 2008          Decided:   September 24, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Toland Fields, Appellant Pro Se. Ray Burton Fitzgerald,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Richard   Toland   Fields   seeks   to    appeal   the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2008) motion. The order is not appealable unless a circuit justice

or   judge    issues    a   certificate   of   appealability.      28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.              Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).               We have

independently reviewed the record and conclude that Fields has not

made the requisite showing.        Accordingly, we deny a certificate of

appealability and dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                       DISMISSED




                                      2